
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3250
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for the training of Federal
		  building personnel, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Buildings Personnel Training
			 Act of 2010.
		2.Training of Federal building
			 personnel
			(a)Identification of core
			 competenciesNot later than
			 18 months after the date of enactment of this Act, and annually thereafter, the
			 Administrator of General Services, in consultation with representatives of
			 relevant professional societies, industry associations, and apprenticeship
			 training providers, and after providing notice and an opportunity for comment,
			 shall identify the core competencies necessary for Federal personnel performing
			 building operations and maintenance, energy management, safety, and design
			 functions to comply with requirements under Federal law. The core competencies
			 identified shall include competencies relating to building operations and
			 maintenance, energy management, sustainability, water efficiency, safety
			 (including electrical safety), and building performance measures.
			(b)Designation of relevant courses,
			 certifications, degrees, licenses, and registrationsThe Administrator, in consultation with
			 representatives of relevant professional societies, industry associations, and
			 apprenticeship training providers, shall identify a course, certification,
			 degree, license, or registration to demonstrate each core competency, and for
			 ongoing training with respect to each core competency, identified for a
			 category of personnel specified in subsection (a).
			(c)Identified competenciesAn individual shall demonstrate each core
			 competency identified by the Administrator under subsection (a) for the
			 category of personnel that includes such individual. An individual shall
			 demonstrate each core competency through the means identified under subsection
			 (b) not later than one year after the date on which such core competency is
			 identified under subsection (a) or, if the date of hire of such individual
			 occurs after the date of such identification, not later than one year after
			 such date of hire. In the case of an individual hired for an employment period
			 not to exceed one year, such individual shall demonstrate each core competency
			 at the start of the employment period.
			(d)Continuing educationThe Administrator, in consultation with
			 representatives of relevant professional societies, industry associations, and
			 apprenticeship training providers, shall develop or identify comprehensive
			 continuing education courses to ensure the operation of Federal buildings in
			 accordance with industry best practices and standards.
			(e)Curriculum with respect to facility
			 management and operation of high-Performance buildingsNot later than 18 months after the date of
			 enactment of this Act, and annually thereafter, the Administrator, acting
			 through the head of the Office of Federal High-Performance Green Buildings, and
			 the Secretary of Energy, acting through the head of the Office of Commercial
			 High-Performance Green Buildings, in consultation with the heads of other
			 appropriate Federal departments and agencies and representatives of relevant
			 professional societies, industry associations, and apprenticeship training
			 providers, shall develop a recommended curriculum relating to facility
			 management and the operation of high-performance buildings.
			(f)Applicability of this section to functions
			 performed under contractTraining requirements under this section
			 shall apply to non-Federal personnel performing building operations and
			 maintenance, energy management, safety, and design functions under a contract
			 with a Federal department or agency. A contractor shall provide training to,
			 and certify the demonstration of core competencies for, non-Federal personnel
			 in a manner that is approved by the Administrator.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
